                                                               SO ORDERED.


                                                               Dated: May 31, 2021




 1

 2
                                                               Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________
 3

 4

 5

 6

 7
                      IN THE UNITED STATES BANKRUPTCY COURT

 8
                               IN THE DISTRICT OF ARIZONA

 9   In re:                                   )   Chapter 11
                                              )
10
     RAUL CARBAJAL and JUANA                  )   Case No. 2:11-bk-06987-EPB
11   CARBAJAL,                                )
12                                            )   ORDER APPROVING
                 Debtors-in-Possession.       )   STIPULATION TO RESOLVE
13
                                              )   RESPONSE OF U.S. BANK TRUST
14                                            )   N.A. TO DEBTORS’ MOTION FOR
15
                                              )   ENTRY OF FINAL DECREE AND
                                              )   REQUEST FOR DISCHARGE
16                                            )
17

18            This matter comes before the Court pursuant to the Stipulation to Resolve
19   Response of U.S. Bank Trust N.A. to Debtors’ Motion for Entry of Final Decree
20   and Request for Discharge (“Stipulation”) between Raul Carbajal and Juana
21   Carbajal (“Debtors”) and U.S. Bank Trust N.A. (“Creditor”) and good cause
22   appearing;
23            IT IS HEREBY ORDERED approving the Stipulation attached hereto as
24   Exhibit “A,” which is incorporated herein by reference.
25                            AS SIGNED AND DATED ABOVE
26




     Case 2:11-bk-06987-EPB     Doc 162 Filed 05/31/21 Entered 06/01/21 09:06:29           Desc
                                 Main Document Page 1 of 4
                            EXHIBIT A




Case 2:11-bk-06987-EPB   Doc 162 Filed 05/31/21 Entered 06/01/21 09:06:29   Desc
                          Main Document Page 2 of 4
Case 2:11-bk-06987-EPB   Doc 162 Filed 05/31/21 Entered 06/01/21 09:06:29   Desc
                          Main Document Page 3 of 4
Case 2:11-bk-06987-EPB   Doc 162 Filed 05/31/21 Entered 06/01/21 09:06:29   Desc
                          Main Document Page 4 of 4
